NO. 07-08-0224-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



NOVEMBER 24, 2008



______________________________





SHELDON KEITH CRAIN, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;



NO. 54,073-A; HONORABLE HAL MINER, JUDGE



_______________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

ABATEMENT AND REMAND

Pursuant to a guilty plea, Appellant, Sheldon Keith Crain, was convicted of unlawful possession of a firearm by a felon, enhanced, and sentenced to six years confinement.  Appellant filed a notice of appeal challenging his conviction. 
 The clerk’s record was filed on October 29, 2008.  Upon reviewing the record, it came to this Court’s attention that the 
Trial Court’s Certification of Defendant’s Right of Appeal
 does not comply with Rule 25.2(d) of the Texas Rules of Appellate Procedure.
(footnote: 1)  As of September 1, 2007, a defendant must not only sign and receive a copy of the certification, he must also receive certain admonishments included in the form which were not previously required.   

Consequently, we abate this appeal and remand this cause to the trial court for further proceedings.  Upon remand, the trial court shall utilize whatever means necessary to secure a proper 
Certification of Defendant’s Right of Appeal 
in compliance with Rule 25.2(d).  Once properly completed and executed, the certification shall be included in a supplemental clerk’s record.  
See
 Tex. R. App. P. 34.5(c)(2).  The trial court shall cause this supplemental clerk's record to be filed with the Clerk of this Court by December 22, 2008.  This order constitutes notice to all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of the defective certification.  If a supplemental clerk’s record containing a proper certification is not filed in accordance with this order, this matter will be referred to the Court for dismissal.  
See 
Tex. R. App. P. 25.2(d). 

It is so ordered.

Per Curiam



Do not publish.

FOOTNOTES
1:The proper form for the 
Trial Court’s Certification of Defendant’s Right of Appeal 
is contained in Appendix D to the 2008 Texas Rules of Appellate Procedure.